      Case 1-19-01120-cec             Doc 65       Filed 05/05/20   Entered 05/05/20 17:05:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re
4921 12th Avenue, LLC,                                                  Chapter 11
                                                                        Case No.: 1-18-47256-cec
                                            Debtor
                                                                        Hon. Carla E. Craig
----------------------------------------------------------------X
Mark Frankel as Plan Administrator for 4921
12th Avenue, LLC                                                        Adv. Pro. No.:
                                                                        1-19-01120-cec

                                            Plaintiff,                MEMORANDUM IN REPLY
        -v-

Yehuda Salamon, David Salamon, Yidel’s Shopping
Cart, Inc.
E-Commerce Expand, LLC, Yidel’s Online Food
Station, LLC,
Yiddel’s Shopping Cart, Inc. d/b/a Riverstone Group,
Riverstone, USA, LLC, “John Doe No. 1 through
John Doe No. 10”,
inclusive, the last ten names being fictitious and
unknown to Plaintiff,
persons or parties intended being persons corporations
or others,
being the current and/or former tenants or occupants
of the Debtor’s real property located 4917-4921 12th
Avenue, Brooklyn, New York,
and Ultimate Oppurtunities, LLC a/k/a Ultimate
Opportunities, LLC



                                             Defendant
-------------------------------------------------------------X

                                MEMORANDUM OF LAW IN REPLY

                                          Preliminary Statement

        1.       Plaintiff, in their opposition to the instant motion, for the first time introduces

a new theory on Defendant Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities, LLC’s

                                                         1
      Case 1-19-01120-cec         Doc 65     Filed 05/05/20     Entered 05/05/20 17:05:33




(“Ultimate Opportunities”), alleged liability under the New York DCL. This is an improper

attempt to cure the pleading deficiencies in their complaint. It should also be noted, that

despite alleging liability under the Chapter 5 provisions of the Bankruptcy Code, Plaintiff’s

opposition wholly fails to address any Chapter 5 theory of liability against Ultimate

Opportunities.

                                                Discussion

       2.      “In considering a motion to dismiss for failure to state a claim, a district court

must limit itself to the facts stated in the complaint.” Daniels v. Murphy, No.

06CV5841JFBWDW, 2007 WL 1965303, at *3 (E.D.N.Y. July 2, 2007); (internal citations

omitted). Further, “[a] complaint cannot be amended merely by raising new facts and theories in

plaintiffs' opposition papers.” Id. “Parties are not entitled to assert new facts in submissions on

a motion to dismiss.” Id. (Internal citations omitted). “It is axiomatic that the Complaint

cannot be amended by the briefs in opposition to a motion to dismiss.” Id.

       3.      In the instant matter, Plaintiff attempts to amend their already Amended

Complaint by citing new factual allegations and theories in their opposition which was never

raised in the Amended Complaint. Plaintiff’s opposition, for the first time raises the theory that

the alleged transfer of possession by the November 2016 lease between the Debtor and the

Defendant Ultimate Opportunities somehow constituted a fraudulent conveyance. These factual

allegations are not contained anywhere in Plaintiff’s Amended Complaint. In fact, the word

‘conveyance’ does not appear anywhere in the Complaint in connection with Defendant Ultimate

Opportunities. The Complaint does not even mention the November 2016 lease at all nor is the

lease even attached as an exhibit. The Complaint likewise fails to state any allegation that

Defendant Ultimate Opportunities allegedly took the lease at below market value.

       4.      This is already Plaintiff’s second bite of the apple and the Amended Complaint is
                                                  2
      Case 1-19-01120-cec        Doc 65      Filed 05/05/20     Entered 05/05/20 17:05:33




completely devoid of any factual allegations as to Defendant Ultimate Opportunities alleged

receipt of a fraudulent conveyance.

       5.      Plaintiff’s view that the mere fact that Plaintiff as plan administrator filed a

motion and other pleadings in the main bankruptcy somehow is sufficient to overcome their

pleading deficiency would vitiate the whole purpose of Rule 8(a)(2), (incorporated by reference

in Bankruptcy Rule 7008), which requires “a short and plain statement of the claim” in order to

“give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1964 (May 21, 2007).

       6.      Plaintiff’s position would require a Defendant to read through an entire

bankruptcy docket and then attempt to theorize Plaintiff’s claims from there. This would

lead to an absurd result and runs plainly contrary to the well settled Supreme Court

precedent from Twombly.

       7.      Notably, Plaintiff does not even request leave to amend in their opposition.

As this is already an Amended Complaint, Plaintiff should not be freely given a third

opportunity to get it right.

            All claims against Ultimate Opportunities under §§544(b)(1), 545, 546, 547,
                 549, 550 and 553(b) of the Bankruptcy Code Should be Dismissed


       8.      Plaintiff’s Amended Complaint further alleges that this proceeding is

brought pursuant to §§544(b)(1), 545, 546, 547, 549, 550 and 553(b) of the

Bankruptcy Code. See Complaint at ¶4.

       9.      Plaintiff’s opposition still fails to even address the substance of any

claims under any of these provisions. Plaintiff’s opposition likewise also fails to

address that any due diligence steps were taken to ascertain Ultimate Opportunities

affirmative defenses in accordance with 11 U.S.C. §547(b).

                                                  3
      Case 1-19-01120-cec        Doc 65     Filed 05/05/20     Entered 05/05/20 17:05:33




       10.     As such, all claims under Chapter 5 must likewise be dismissed with

prejudice.


                                          Conclusion

       WHEREFORE, Ultimate Opportunities respectfully requests that this Court enter an

Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and Rule 7012(b) of the

Federal Rules of Bankruptcy Procedure dismissing the Adversary Proceeding as against it with

prejudice and for such other and further relief as this Court deems just and proper.

Dated: May 5, 2020
       Kew Gardens, New York
                                              Yours etc.,
                                              SHIRYAK, BOWMAN, ANDERSON, GILL &
                                              KADOCHNIKOV LLP

                                              /s/ Btzalel Hirschhorn
                                              By: Btzalel Hirschhorn, Esq.
                                              Attorney for Defendant Ultimate
                                              Opportunities, LLC
                                              80 – 02 Kew Gardens Road, Suite 600
                                              Kew Gardens, NY 11415
                                              Tel: (718) 263-6800 | Fax: (718) 520-9401
                                              Email: bhirschhorn@sbagk.com




                                                 4
      Case 1-19-01120-cec             Doc 65       Filed 05/05/20   Entered 05/05/20 17:05:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re
4921 12th Avenue, LLC,                                                  Chapter 11
                                                                        Case No.: 1-18-47256-cec
                                            Debtor
                                                                        Hon. Carla E. Craig
----------------------------------------------------------------X
Mark Frankel as Plan Administrator for 4921
12th Avenue, LLC                                                        Adv. Pro. No.:
                                                                        1-19-01120-cec

                                            Plaintiff,
        -v-

Yehuda Salamon, David Salamon, Yidel’s Shopping Cart, Inc. E-Commerce Expand, LLC,
Yidel’s Online Food Station, LLC, Yiddel’s Shopping Cart, Inc. d/b/a Riverstone Group,
Riverstone, USA, LLC, “John Doe No. 1 through John Doe No. 10”, inclusive, the last ten
names being fictitious and unknown to Plaintiff, persons or parties intended being persons
corporations or others, being the current and/or former tenants or occupants of the Debtor’s real
property located 4917-4921 12th Avenue, Brooklyn, New York, and Ultimate Oppurtunities,
LLC a/k/a Ultimate Opportunities, LLC
                                             Defendant
-------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2020, I caused the following documents to be served via
the Court’s Electronic Case Filing System upon all parties as listed below:

              §   MEMORANDUM OF LAW IN REPLY
        Mark Frankel as Plan Administrator for 4921
12th Avenue, LLC


Office of the United States Trustee
Eastern District of NY (Brooklyn Office)




                                                         5
     Case 1-19-01120-cec      Doc 65   Filed 05/05/20   Entered 05/05/20 17:05:33




Date: Kew Gardens, New York
      May 5, 2020
                                                     /s/ Btzalel Hirschhorn, Esq.
                                                BTZALEL HIRSCHHORN, ESQ.
                    SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
                                        Attorneys for Ultimate Opportunities, LLC
                                              80-02 Kew Gardens Road, Suite 600
                                                          Kew Gardens, NY 11415
                                                                Tel: (718) 263-6800
                                                               Fax: (718) 520-9401
                                                  Email: Bhirschhorn@sbagk.com




                                           6
